                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                                        8:18CV462
                      Plaintiff,
                                                              THIRD AMENDED FINAL
        vs.                                                    PROGRESSION ORDER

DRIVERS MANAGEMENT, LLC, and
WERNER ENTERPRISES, INC.,

                      Defendants.

       This matter is before the Court on the parties’ Unopposed Motion to Extend Progression
Order Deadlines. (Filing No. 43.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court's earlier progression orders remain in
effect, and in addition to those provisions, the following shall apply:

       1)     The trial and pretrial conference will not be reset at this time. A telephonic
              status conference to discuss case progression, the parties’ interest in settlement, and
              the trial and pretrial conference settings will be held with the undersigned
              magistrate judge on June 24, 2020 at 3:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is March 27, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by April 7, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                     For the plaintiff(s):                   February 14, 2020
                     For the Intervenor:                     February 14, 2020
                     For the defendant(s):                   March 27, 2020
          4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                             February 14, 2020
                              For the Intervenor:                               February 14, 2020
                              For the defendant(s):                             March 27, 2020
                              Plaintiff Rebuttal:                               May 6, 2020
                              Intervenor Rebuttal:                              May 6, 2020

          5)        The non- expert deposition deadline is May 6, 2020. The expert deposition deadline
                    is June 19, 2020.

                         a. The maximum number of depositions that may be taken by the plaintiffs as
                            a group and the defendants as a group is 10.

                         b. Depositions will be limited by Rule 30(d)(1).

          6)        The deadline for filing motions to dismiss and motions for summary judgment is
                    August 10, 2020.

          7)        The deadline for filing motions to exclude testimony on Daubert and related
                    grounds is July 27, 2020.

          8)        Motions in limine shall be filed seven days before the pretrial conference. It is not
                    the normal practice to hold hearings on motions in limine or to rule on them prior
                    to the first day of trial. Counsel should plan accordingly.

          9)        The parties shall comply with all other stipulations and agreements recited in their
                    Rule 26(f) planning report that are not inconsistent with this order.

          10)       All requests for changes of deadlines or settings established herein shall be directed
                    to the undersigned magistrate judge, including all requests for changes of trial dates.
                    Such requests will not be considered absent a showing of due diligence in the timely
                    progression of this case and the recent development of circumstances, unanticipated
                    prior to the filing of the motion, which require that additional time be allowed.
          Dated this 5th day of November, 2019.
                                                                      BY THE COURT:


                                                                      s/ Susan M. Bazis
                                                                      United States Magistrate Judge




          1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not
all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and
reports must be separately and timely disclosed.
